Case 2:20-cv-00012-JRS-MJD Document 62-1 Filed 01/06/21 Page 1 of 3 PageID #: 762


                                                                                    £
                                                                                    ~
                                                                                    '
                                                                                        I
                                                                                    ~
                                                                                    "
                                                                                     l
                                                                                    ·-\-
                                                                                    6--
Case 2:20-cv-00012-JRS-MJD Document 62-1 Filed 01/06/21 Page 2 of 3 PageID #: 763




                                                                                    I
                                                                                    t
                                                                                    \
Case 2:20-cv-00012-JRS-MJD Document 62-1 Filed 01/06/21 Page 3 of 3 PageID #: 764
